     Case: 1:18-cr-00036 Document #: 86 Filed: 03/07/19 Page 1 of 1 PageID #:780

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

UNITED STATES OF AMERICA
                                        Plaintiff,
v.                                                     Case No.: 1:18−cr−00036
                                                       Honorable Robert W. Gettleman
Jitesh Thakkar
                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, March 7, 2019:


        MINUTE entry before the Honorable Robert W. Gettleman as to Jitesh Thakkar:
Motion hearing held on 3/7/2019. Based on representations during these proceedings,
defendant's motion to compel the government to produce documents from the CFTC, U.K.
Financial Conduct Authority, Metropolitan Police Service, and other British Authorities
[71] is entered and continued to the 3/13/2019 at 10:30 a.m. Final Pretrial Conference.
Mailed notice (cn).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
